Exhibit 10.1 – Amendment No. 3 dated December 7, 2015 to Employment Agreement between Farmers Capital Bank Corporation and Lloyd C. Hillard, Jr., dated December 10, 2012 (as amended by amendment No. 1 dated November 26, 2013, and Amendment No. 2 dated December 8, 2014) AMENDMENT NO. 3 Dated as of December 7, 2015 to Employment Agreement Between Farmers Capital Bank Corporation and Lloyd C. Hillard, Jr. Dated December 10, 2012, As amended by Amendment No. 1 Dated November 26, 2013, and Amendment No. 2. Dated December 8, 2014 Farmers Capital Bank Corporation (“Company”) and Lloyd C. Hillard, Jr. (“Employee”) (collectively the “Parties”) agree as follows: PRELIMINARY STATEMENT The Parties entered into a certain Employment Agreement dated December 10, 2012, as Amended by Amendment No. 1 dated November 26, 2013 and Amendment No. 2 dated December 8, 2014 (as amended, the “Agreement”). The Parties have agreed to amend the Agreement in the manner set forth below. Section I.
